BAKER, Judge,
concurring in result.
I concur with the majority's reversal because the State failed to establish by clear and convincing evidence that A.O. was likely to reoffend. But although I agree that the trial court erred in ordering A.O. to register as a sex offender, I disagree with the assertion that a full eviden-tiary hearing is required to be held only after he had been released from the facility.
Indiana Code section 5-2-12-4 defines "offender" for our purposes as follows:
(b) The term includes a child who has committed a delinquent act and who:
(1) is at least fourteen (14) years of age;
(2) is on probation, is on parole, is discharged from a facility by the department of correction, is discharged from a secure private facility (as defined in IC 31-9-2-115), or is discharged from a juvenile detention facility as a result of an adjudication as a delinquent child for an act that would be an offense described in subsection (a) if committed by an adult; and
(3) is found by a court by clear and convincing evidence to be likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
I acknowledge that several cases from this court have interpreted this language to mean that the hearing can only be held after the juvenile is released. See B.J.B. v. State, 805 N.E.2d 870, 873 (Ind.Ct.App.2004); B.K.C. v. State, 781 NE.2d 1157, 1169 (Ind.Ct.App.2003); In re G.B., 709 N.E.2d 352, 354 (Ind.Ct.App.1999). But as I read the statute, such is not the case. *223The juvenile may not be labeled an offender for the purposes of the sex and violent offender registry until all three conditions are met, but the statute does not require that the conditions occur in the order in which they are listed. This would be the result if the hearing requirement said that the juvenile must be "found by a court by clear and convincing evidence after being released from a secure private facility" to be likely to reoffend. But I cannot read that requirement into the statute as it is written.
Had the court here held an evidentiary hearing at the dispositional phase and found clear and convincing evidence that A.O. was likely to reoffend, that would have been sufficient under my interpretation of the statute. A.O. would certainly be free to ask the trial court to revisit this finding after he was released from the facility if he so chose. But because no evidence was presented to the trial court whatsoever on this issue, I concur in the result reached by the majority.